 


109 HR 1073 IH: Union Members Right-to-Know Act
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1073 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Sam Johnson of Texas (for himself, Mr. Norwood, Mr. Wilson of South Carolina, Mr. Marchant, Mr. Akin, Mr. Flake, Mr. Shadegg, Mr. Kline, Mr. Istook, Mr. Ryun of Kansas, Mrs. Musgrave, Mr. Pitts, Ms. Foxx, Mr. Cantor, Mr. Burton of Indiana, Mr. Westmoreland, Mr. Tiahrt, Mrs. Myrick, Mr. Gingrey, Mr. Radanovich, and Mr. Cole of Oklahoma) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Labor-Management Reporting and Disclosure Act of 1959 to inform union members of their rights. 
 
 
1.Short titleThis Act may be cited as the Union Members Right-to-Know Act. 
2.InformationSection 105 of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 415) is amended by adding at the end the following: 
A labor organization shall provide such information— 
(1)to each new member within 90 days after the member has joined the labor organization; and 
(2)periodically to all members in a manner which the Secretary of Labor determines will promote a fuller understanding of the member’s rights and judicial remedies under this Act.. 
3.RegulationsNot later than 6 months after the date of the enactment of this Act, the Secretary of Labor shall review and revise all regulations promulgated before such date to implement the amendments made in this Act to the Labor-Management Reporting and Disclosure Act of 1959. 
4.Effective dateThe amendments made by this Act shall take effect 180 days after the date of the enactment of this Act. 
 
